Citation Nr: 1241884	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the cervical spine prior to March 26, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for the service-connected chronic right upper extremity C5-6 radiculopathy associated with DDD of the cervical spine ("cervical radiculopathy").


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for DDD of the cervical spine and assigned a 10 percent disability rating effective from March 20, 2008.  

In May 2012, the RO awarded an increased 20 percent rating for DDD of the cervical spine effective from March 26, 2012.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and in fact argued in July 2012 that his disability warranted at least a 20 percent rating throughout the appellate period, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).   The RO additionally awarded a separate 20 percent rating for chronic right upper extremity C5-6 radiculopathy as secondary to the service-connected DDD of the cervical spine effective June 29, 2011.  Since the rating criteria allow for the evaluation of any associated objective neurological abnormalities, the cervical radiculopathy is part and parcel of the claim for increase for the service-connected DDD of the cervical spine.  38 C.F.R. § 4.71a.

The Veteran withdrew his request for a Travel Board hearing in September 2012.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Prior to March 26, 2012, the service-connected DDD of the cervical spine was not shown to be manifested by: incapacitating episodes of intervertebral disc syndrome as defined by statute; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From March 26, 2012, the service-connected DDD of the cervical spine has not been shown to be manifested by: incapacitating episodes of intervertebral disc syndrome as defined by statute; forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

3.  Cervical radiculopathy has been shown throughout the appellate period; from March 20, 2008, cervical radiculopathy was productive of no more than mild incomplete paralysis of the upper radicular group; and from March 26, 2012, cervical radiculopathy was productive of no more than moderate incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to March 26, 2012, and in excess of 20 percent thereafter, for the Veteran's DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243 (2012). 

2.  The criteria for a separate 20 percent rating, and no higher, from March 20, 2008, and a 40 percent rating, and no higher, from March 26, 2012, for the Veteran's cervical radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.124a including Diagnostic Code 8613 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a May 208 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the original claim for service connection.  The  May 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In August 2010, the RO requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that they could obtain treatment information from Great Lakes Naval Hospital identified by the Veteran in his substantive appeal.  The RO noted there were records from Great Lakes Naval Hospital dated between October 2005 and April 2006 in the claims file.  To date, the Veteran has not responded. 

"The duty to assist is not always a one way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran did not provide the information and/or releases that were necessary in order for VA obtain the Veteran's private treatment records, those records could not be obtained.  The Board finds that no additional assistant in this regard is required.

The Milwaukee VA Medical Center (VAMC) indicated in June 2010 that there were no records of treatment for the Veteran dated between March 2010 and June 2010.  There were also no records of treatment of the Veteran from the Chicago VAMC dated from March 2010 to June 2010.   In April 2011, the Milwaukee VAMC indicated there were no records of treatment for the Veteran dated from June 2010 to the present.  Any further  efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 





II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in March 2008.  Thus, only the regulations effective on September 26, 2003, apply to these claims.

Under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees;  or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2011).  A 20 percent rating is assigned for disability manifested by the following: forward flexion of the spine greater than 15 degrees but not great than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than 4 weeks during the past 12 months; a 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  Note (1) establishes that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Under the Diseases of the Peripheral Nerves, a 20 percent rating is assigned for mild incomplete paralysis (major or minor) of the radicular groups.  38 C.F.R. § 4.124a.  A 30 percent is assigned for moderate incomplete paralysis (minor) and a 40 percent is assigned for moderate incomplete paralysis (major) of the radicular groups. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  


III. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional evidence or information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for DDD of the cervical spine in a February 2009 rating decision.  An initial 10 percent evaluation was assigned effective March 20, 2008, the date of the Veteran's reopened claim.  In May 2012, the RO awarded an increased 20 percent rating effective from March 26, 2012.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   The same decision also awarded a separate 20 percent rating for cervical radiculopathy effective June 29, 2011.  

As an initial matter, the Board finds that the 20 percent rating for cervical radiculopathy is warranted from March 20, 2008, the date of the reopened claim.  Notably, records from Naval Hospital Family Practice dated in February 2006 reveal a computerized tomography (CT) scan was ordered for cervical radiculopathy.  Records from North Shore Institute of Pain Management reveal the Veteran was diagnosed with cervical radiculitis as early as March 2006.  Though radiculopathy was not confirmed upon VA examination in September 2008, the Veteran complained of occasional numbness in his fingertips upon waking.  VA outpatient treatment records dated in December 2010 show the Veteran was diagnosed with cervical radiculopathy after complaints of worsening symptoms.  While cervical radiculopathy was not confirmed until the June 2011 electromyography (EMG) it is clear from the record that the symptoms have been present throughout the appellate period.  

That being said, the record does not show evidence of moderate incomplete paralysis (major) of the upper radicular group prior to March 26, 2012, to warrant a separate rating for cervical radiculopathy in excess of 20 percent.  38 C.F.R. § 4.124a.  Notably, upon VA examination in September 2008, the Veteran consistently denied paresthesia during his evaluation.  The examiner indicated that radicular symptoms were not found on examination.  The June 2011 EMG revealed only mild chronic cervical radiculopathy at C5-6.  However, upon VA examination on March 26, 2012, cervical radiculopathy of the upper radicular group (C5/6 nerve roots) was considered moderate by the examiner.  The examiner also found that intermittent pain and paresthesias and/or dysthesias of the right upper extremity were moderate in nature.  Based on the aforementioned, a 40 percent rating is warranted from March 26, 2012, and no higher.  38 C.F.R. § 4.7.  While numbness of the upper extremities was considered severe upon examination in 2012, the involvement of C5/6 was found to be wholly sensory and the most the rating can be is moderate.  38 C.F.R. § 4.124a.  In an April 2012 addendum opinion, the examiner indicated there was no evidence of left upper extremity radiculopathy.  

The service-connected cervical spine disability has also been assigned a 10 percent rating prior to March 26, 2012, and 20 percent from that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, under the General Rating Formula for IVDS, delineated above.  38 C.F.R. § 4.71a (2011).   While there has been radiographic evidence showing narrowing of disc space at the C6-7 level, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  The Veteran did not report, nor was there any evidence of,  incapacitating episodes  of IVDS upon VA examination in September 2008.  The examiner noted that bed rest was not ordered or appropriate for the Veteran's neck pain.  The March 2012 VA examiner found that the Veteran did not have IVDS of the cervical spine or incapacitating episodes.  

As a higher rating is not warranted under the Formula for IVDS, and a separate rating is in effect for cervical radiculopathy, the Board shall consider the service-connected DDD of the cervical spine under the orthopedic diagnostic codes (under the General Rating Formula for Diseases and Injuries of the Spine).  Based on this criteria, the Board finds that the currently assigned 10 percent evaluation prior to March 26, 2012, and 20 percent thereafter, is appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

In this regard, upon VA examination in September 2008 the Veteran reported neck stiffness and limited range of motion.  He described shooting pain down his neck to his shoulder blade with any rotation or hyperextension.  Pain ranged from 1 to 6 out of 10 with turning his head.  He took Darvocet at bedtime only to relieve his symptoms.  He denied the use of brace or assistive devices.  He denied any surgeries for his neck.  While he needed to change positions while he worked, he did not miss any work in the past year due to neck pain.  There was tenderness with palpation.  Range of motion with pain was as follows: forward flexion 50 degrees; extension 25 degrees; right and left lateral flexion were both 35 degrees; and right and left rotation were both 20 degrees.  Range of motion the second time was as follows: forward flexion 60 degrees; extension 40 degrees; right and left lateral flexion were both 40 degrees; and right and left rotation were both 30 degrees.  Range of motion the third time was as follows: forward flexion 65 degrees; extension 40 degrees; right and left lateral flexion were both 40 degrees; and right and left rotation were both 30 degrees.  The examiner noted that without additional evidence on clinical examination, he was unable to determine to what extent the Veteran may be additionally limited by pain, fatigue, lack of endurance, etc., without resorting to speculation.  Straightening of the normal cervical lordosis on x-ray was considered  positional.

The Board considered the pain experienced in the Veteran's cervical spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, and finds that they are reflected in the current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was evidence of painful motion, range of motion actually increased upon repetitive testing.  There was no objective evidence of  lack of endurance, weakness, fatigue, or incoordination of the cervical spine and the examiner could not determine to what extent these factors would additionally limit the Veteran without resorting to speculation

Even when considering the complaints of pain, there was no objective evidence of: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees;  the combined range of motion of the cervical spine not greater than 170 degrees;  muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to warrant a rating in excess of 10 percent prior to March 26, 2012.   38 C.F.R. § 4.71a .  

The Board also finds that from March 26, 2012, a rating in excess of 20 percent is not warranted.  In this regard, upon VA examination in March 2012, the Veteran complained of pain in the posterior midline lower cervical spine area.  He indicated pain varied from a 2/10 to 7/10.  Overhead work, driving long distances with looking right or left, walking, running, and laying down flat made his neck symptoms worse.  Relief of pain occurred with not doing activities that made pain worse.  He took Flexaril at night with some relief.  The Veteran denied flare-ups that impacted the function of his cervical spine.  

Range of motion was as follows: forward flexion 25 degrees; 5 degrees of extension; right lateral flexion 15 degrees; left lateral flexion 15 degrees; right lateral rotation 30 degrees; and left lateral rotation 30 degrees.  There was no evidence of pain upon testing.  The Veteran declined repetitive testing indicating that his neck pain was severe that day and he preferred not to do the repetitive motions for fear they would make his neck worse.  The examiner found less movement than normal in the cervical spine, pain, and weakened movement.  There was no excess fatigability or incoordination.  There was no guarding or muscle spasm of the cervical spine.  There was normal muscle strength.  There was no muscle atrophy.  The examiner concluded there was no impact on the Veteran's ability to work.   

Based on the foregoing complaints of pain experienced in the Veteran's cervical spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 20 percent rating from March 26, 2012.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was evidence of painful motion and weakness, there was no evidence of lack of endurance, fatigue, or incoordination of the cervical spine.  The Veteran declined repetitive testing and even when considering the Veteran's painful motion, there was no objective evidence of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine to warrant a 40 percent rating from March 26, 2012.  38 C.F.R. § 4.71a .  

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis throughout the appellate period; however, the Veteran's cervical spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of  10 percent prior to March 26, 2012, and in excess of 20 percent thereafter, to include "staged" ratings, is not warranted.   38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and this portion of the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his cervical spine.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran is employed full time.  As of the time of the September 2008 VA examination, the Veteran had not lost any time for work in the last 12-month period.  The March 2012 VA examiner found that the cervical spine condition did not impact the Veteran's ability to work.  The Veteran made no claims of unemployability.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected cervical spine disabilities, a claim for a TDIU rating is not presented in the instant case. 

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to cervical spine disabilities that are not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion are fully contemplated by the schedular criteria.  The Veteran has not had any hospitalization for his cervical spine.  There was no effect on the Veteran's occupation on examination in 2008 or 2012.   As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 26, 2012, and  in excess of 20 percent thereafter, for the Veteran's DDD of the cervical spine is not warranted. 

Entitlement to a 20 percent rating, but no higher, from March 20, 2008, and a 40 percent rating, but no higher, from March 26, 2012, for the Veteran's cervical radiculopathy of the right upper extremity is warranted.    

The appeal is denied in part and granted in part, subject to the controlling regulations governing monetary awards..


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


